DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/17/2021 has been entered and claims 9, 14 and 21 are cancelled, thus claims 1-8, 10-13, 15-20 and 22 are currently pending in this application. 
Allowable Subject Matter
Claims 1-8, 10-13, 15-20 and 22 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious
 	a display panel wherein “the light diffusion layer is in direct contact with a lower surface of the encapsulation layer, and both of the lower and the upper surface of the encapsulation layer are planar” in combination with “the at least one first type of sub-pixel unit further comprises a first light processing layer, the first light processing layer comprises a light conversion layer and a light diffusion layer arranged as a laminated structure” as recited in claim 1; 	 a display panel wherein “the light conversion layer and the light diffusion layer are sequentially disposed along a light emitting direction of the light emitting layer, the light conversion layer is disposed on the light emitting layer for implementation of a light conversion for the light emitting layer, the light diffusion layer is disposed on the light conversion layer for an uniformity of a light conversion, and the encapsulation layer is disposed on the light diffusion layer” in combination with “the first light processing layer is positioned at a side where a light emitting surface of the light emitting layer of the at least one first type of sub-pixel unit is located; the at least one second type of sub-pixel unit comprises only the light emitting layer, while does not comprise any light processing layer” as recited in claim 18; and  	a display panel wherein “the light diffusion layer is in direct contact with a lower surface of the encapsulation layer, and both of the lower and the upper surface of the encapsulation layer are planar” in combination with “the first type of sub-pixel unit further comprises a first light processing layer, the first light processing layer comprises a light conversion layer and a light diffusion layer arranged as a laminated structure” and wherein “the black matrix is disposed between the first light processing layers of adjacent ones of the plurality of sub-pixel units, while not disposed between adjacent light emitting layer” as recited in claim 19; 	Claims 2-8, 10-13, 15-17, 20 and 22 are also allowed for further limiting and depending upon allowed claims 1 and 18-19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892